Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 – amended 1/4/2022

    PNG
    media_image1.png
    311
    911
    media_image1.png
    Greyscale

Claim 1 as amended combines:
a narrower range of soluble permanganate concentration than the range previously recited in claim 2 (“5-1,000 μmol/L”);
a narrower range of light wavelength than the range previously recited in claim 5 (“≤400 nm”); and 
a narrower range of light radiation intensity than the range previously recited in claim 5 (“40-1,500 mJ▪cm-2”).
Insofar as this combination of limitations was never before presented in this prosecution for examination, any new grounds of rejection could be made final.

Claims Rejections – based on prior art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20100320156 to Olaiya alone or further in view of USP 4321145 to Carlson.
USP 2010/0320156 to Olaiya, directed to removing chromium from Hanford  wastewater, describes exposing 172 nm radiation to a mixture of water comprising chromium and potassium permanganate ¶156.  
The chromium concentration of the waste is 200 – 300 ppm ¶58.  Stoichiometry described by the reference ¶ 182 suggests, that if only permanganate were used as the oxidizer, there would be a need for about 1 mole of potassium permanganate per mole of chromium.  For the Hanford waste stream having 200 ppm chromium, stoichiometry 

1  Olaiya, however, describes various problem with an approach using just permanganate as a solitary oxidant.  Accordingly, the reference teaches using permanganate combined with additional oxidants, e.g., ozone, peroxynitrite, or hydrogen peroxide, to intentionally reduce the amount of permanganate needed to oxidize the chromium to Cr6+ and achieve “synergistic results” ¶ 206.  Although the reference does not describe permanganate concentrations as low as 800 umol/L, it would have been obvious to have conducted routine experiments employing a combination of oxidants, i.e., peroxynitrite, hydrogen peroxide, and ozone in combination with permanganate, to minimize the amount of permanganate required.  
	Moreover, in applying the Olaiya technology to other chromium-laden waste streams having a lower concentration of chromium, e.g., a zinc plating bath effluent stream comprising about 2 ppm chromium, as shown, for example, but USP 4321145 to Carlson at col 8 line 12, it would have been obvious to have dosed the wastewater with a proportionally lower concentration of potassium permanganate. 
Olaiya teaches that the rate of the reaction is a function of the intensity of the radiation ¶ 174/ ¶ 205, so it would have been obvious to have conducted routine experimentation to optimize the radiation intensity, a process variable that the reference teaches is result-effective.  

Per claim 7, Olaiya implies use of surface irradiation insofar as the reference described intensity being a function of distance from the light source.
Per claim 8, Olaiya teaches that temperature and time are known result-effective variables, so optimization of the same would have been obvious.
Per claim 9, Olaiya teaches that pH is a known result-effective variables, so optimization of the same would have been obvious.
Per claim 10, it would have been obvious to have controlled pH using any conventional acid or base, e.g., sodium hydroxide, for such purpose.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20100320156 to Olaiya alone or further in view of USP 4321145 to Carlson, as applied to claim 1 above, further in view of USP 20120228236 to Hawkins.
Olaiya also described experiments at 254 nm.  It would have been obvious ot have selected a device known for generating light at that wavelength, such as a low pressure mercury lamp, as suggested by Hawkins.

Response to Arguments
	Applicant’s remarks were carefully considered, but are now moot in light of the new grounds of rejection.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	USP 20170269096 to Huang ¶ 72 is cited of interest.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
    

    
        
        200000 μg Cr          μmol Cr       1 μmol KMnO4 
        --------------------  * --------------- * ------------------------ = 3846 umol KMnO4 / L
               L water             52 μg Cr         1 μmol Cr